Citation Nr: 0413487	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-24 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a stress fracture of the proximal one-third shaft of the 
right femur, to include restoration of a 10 percent 
evaluation.

2.  Entitlement to a compensable evaluation for residuals of 
a stress fracture of the proximal one-third shaft of the left 
femur, to include restoration of a 10 percent evaluation.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which reduced the evaluation for the 
veteran's residuals of a stress fracture of the left femur 
from 10 percent to noncompensable and for his residuals of a 
stress fracture of his right femur from 10 percent to 
noncompensable.  The veteran, who had active service from 
July 2000 to December 2000, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A rating decision dated in March 2002 proposed to reduce 
the evaluation for both of the veteran's disability 
evaluations from 10 percent to noncompensable, and a rating 
decision dated in November 2002 reduced each evaluation from 
10 percent to noncompensable effective February 1, 2003.

3.  The veteran failed to report to a VA examination in 
January 2002 and in July 2002.

4.  A VA examination performed in February 2003 showed that 
that the veteran's residuals of bilateral femoral stress 
fractures had improved.  There was no muscle atrophy and good 
muscle tone; no tenderness, swelling, or redness of the 
thighs; and full range of motion and power.


CONCLUSIONS OF LAW

1.  The requirements for a compensable evaluation for 
residuals of a stress fracture of the proximal one-third 
shaft of the right femur, to include restoration of a 10 
percent evaluation have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 
3.105, 3.159, 3.344, 3.655, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5262 (2003).

2.  The requirements for a compensable evaluation for 
residuals of a stress fracture of the proximal one-third 
shaft of the left femur, to include restoration of a 10 
percent evaluation have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 
3.105, 3.159, 3.344, 3.655, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision as well as the Statement of the Case issued in 
conjunction with the veteran's appeal have notified him of 
the evidence considered, the pertinent laws and regulations, 
and the reasons why his claim was denied.  In addition, a 
letter dated February 2003 specifically informed the veteran 
of his rights and obligations under the VCAA, including the 
division of responsibilities in obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file.  

The Board acknowledges the veteran's contention in VA Form 9 
dated August 2003 that he was never provided a physical 
examination or a bone scan to determine whether the stress 
fractures were still present.  However, the Board observes 
that veteran was scheduled for a VA review examination in 
January 2002 and again in July 2002, but he failed to report 
for both of these examinations.  He was subsequently afforded 
another VA examination in February 2003 for which he did 
report.  That VA examiner also ordered x-rays and a bone scan 
of both femurs, yet the veteran once again failed to appear 
for these diagnostic studies.  Although the veteran had 
previously stated in January 2003 that he has difficulty 
arranging transportation to the VA Medical Center in Detroit 
and that there was another VA medical center closer to him, 
the RO sent the veteran a letter in February 2003 advising 
him that the necessary examination could not be scheduled at 
the Saginaw VA Medical Center.  The letter further stated 
that the veteran could contact the Saginaw VA Medical Center 
as they may offer him transportation to the Detroit VA 
Medical Center for his examination.  Therefore, the Board 
finds that the VA made every possible attempt to afford the 
veteran a proper VA examination.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Simply put, the record 
is complete regarding the claim in this case and that matter 
is ready for appellate review.  


Background and Evidence

Service medical records show that veteran sought treatment in 
service for complaints of bilateral thigh pain.  During his 
course of treatment, the veteran was given a strict profile, 
crutches, and convalescent leave.  A subsequent examination 
showed that he was not in acute distress, but he was tender 
to palpation over the mid shaft of the femur, and there was a 
slight amount of pain occasionally.  He was neurovascularly 
intact, and he had full active range of motion of the hip and 
the knee.  He did not have ecchymosis, erythema, or edema.  A 
bone scan revealed a very intense uptake in the right 
proximal one-third of the femoral shaft and an increased 
uptake in the left proximal one-third of the mid shaft of the 
femur on the left.  X-rays did not show a complete fracture.  
He was diagnosed with a very severe right proximal one-third 
femoral shaft stress fracture as well as with a stress 
fracture in the left proximal one-third mid shaft of the 
femur.  Because there had been no resolution of the pain 
despite the veteran being given convalescent leave, a strict 
profile, and crutches, the veteran was given a Medical Board.  
The Medical Board referred the veteran to a Physical 
Examination Board, which found that the veteran's medical and 
physical impairment prevented reasonable performance of 
duties required by his grade and military specialty.  The 
veteran was notified of the board's findings and 
recommendation, and he did not express disagreement.  He was 
subsequently separated from service with severance pay.

A December 2000 rating decision granted service connection 
for residuals of a stress fracture of the proximal one-third 
shaft of the right femur and for residuals of a stress 
fracture of the proximal one-third shaft of the left femur 
and assigned a 10 percent evaluation for each of these 
disabilities effective from December 9, 2000.  That 
determination was based on a review of service medical 
records.  The rating decision also stated that the evaluation 
was subject to a future review examination because the level 
of such disabilities was not reasonably certain to continue 
for the rest of his life. 

The veteran failed to report for a review examination in 
January 2002, and a March 2002 rating proposed to reduce the 
veteran's two disability evaluations to noncompensable.  The 
veteran responded with an explanation as to why he failed to 
appear for his VA examination, and the RO scheduled another 
examination in July 2002.  The veteran again failed to report 
for the VA examination, and a November 2002 rating decision 
subsequently reduced both of the disability evaluations to 
noncompensable effective February 1, 2003. 

A report of a VA examination performed in February 2003 shows 
that the veteran complained of aching on the sides of the 
upper thigh area, which was more pronounced when he ran.  His 
activities were unrestricted, and he did not use a cane or 
take any medications.  On standing, his posture was good, and 
the Trendelenburg test was negative.  Both femurs were 
normally aligned, and the leg lengths were equal.  The muscle 
tone was good without any atrophy.  There was no tenderness, 
swelling, or redness in the thighs, and the joints had a full 
range of motion.  The examiner noted the veteran's history of 
a stress fracture in both the right and left femurs, but also 
observed that there was no evidence of a stress fracture at 
the time of the examination.  He further opined that the 
veteran's condition has changed for the better since January 
2001.


Law and Analysis

The veteran claims that both the 10 percent evaluation 
initially assigned for residuals of a stress fracture of the 
left femur and the 10 percent evaluation initially assigned 
for residuals of a stress fracture of the right femur should 
be restored and increased evaluations assigned.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

VA law applicable in this case provides that when a claimant 
fails to report for a reexamination and the issue is 
continuing entitlement, VA shall issue a predetermination 
notice advising the payee that payment for the disability or 
disabilities for which the reexamination was scheduled will 
be discontinued or, if applicable, reduced to a lower 
evaluation.  Such notice is to include the prospective date 
of discontinuance or reduction, the reason therefore, and a 
statement of the claimant's procedural and appellate rights.  
The claimant shall be allowed 60 days to indicate his or her 
willingness to report for a reexamination, or to present 
evidence that payment for the disability or disabilities for 
which the reexamination was scheduled should not be 
discontinued or reduced.  See 38 C.F.R. § 3.655 (2003); see 
also 38 C.F.R. § 3.105(e) (2003) (allowing for the reduction 
in evaluation of a service-connected disability when 
considered warranted by the evidence, but only after 
following certain procedural guidelines).  In this case, such 
a notice was sent to the veteran in April 2002.  

In April 2002, the veteran responded, and indicated his 
willingness to report for such examination.  Applicable VA 
regulations provide that if notice is received that the 
claimant is willing to report for a reexamination before 
payment has been discontinued or reduced, action to adjust 
payment shall be deferred.  The reexamination shall be 
rescheduled and the claimant notified that failure to report 
for the rescheduled examination shall be cause for immediate 
discontinuance or reduction of payment.  When a claimant 
fails to report for such examination, payment shall be 
reduced or discontinued as of the date of last payment and 
shall not be further adjusted until a VA examination has been 
conducted and the report reviewed.  38 C.F.R. § 3.655(c) (3) 
(2003).  In the April 2002 letter, the veteran was informed 
of the consequences of his failure to report for VA 
examination.  Although all of the VA medical center notices 
to the veteran of the various examinations are not of record, 
the veteran at no time has indicated that he never received 
any of the notices, and as noted, he was clearly informed of 
the consequences of his failure to report.  The veteran was 
then scheduled for another VA examination in July 2002, and 
again, he failed to report for such examination.  As such, in 
a November 2002 rating decision, the RO reduced the separate 
10 percent evaluations assigned the veteran's bilateral lower 
extremity disorder to noncompensable evaluations, effective 
from February 1, 2003.  

Applicable VA regulations also provide pursuant to 38 C.F.R. 
§ 3.330, entitled "Resumption of rating when veteran 
subsequently reports for VA examination," that such ratings 
will be governed by the provisions of 38 C.F.R. §§ 3.158 and 
3.655, and that the period following the termination, for 
which benefits are precluded by the cited regulations, will 
be stated in the rating.  If the evidence is insufficient to 
evaluate the disability during any period following the 
termination for which payments are not otherwise precluded, 
the rating will contain a notation reading,  "Evidence 
insufficient to evaluate from _____ to _____."  38 C.F.R. § 
3.330 (2003).  

In this regard, the veteran submitted a statement in January 
2003 in response to the December 2002 notice of 
discontinuance in which he set forth the reasons why his 
benefits should not be terminated.  He again indicated that 
he was willing to report for another examination.  The RO 
apparently accepted this statement as a new claim for 
increase instead of a notice of disagreement with the 
November 2002 action, and continued his claim as a claim for 
increase.  The RO presumably treated the January 2003 
statement regarding the veteran's willingness to report for 
examination as a new claim because it was received more than 
60 days from the April 2002 predetermination notice and thus, 
the RO had to discontinue payment effective the date of the 
last payment which in this case, the RO determined to be 
February 1, 2003.  The RO, by regulation, was not to make any 
further adjustment until a VA examination was conducted and 
the report reviewed.  See 38 C.F.R. § 3.655(c) (1), (3).  
Thus, the veteran in this case is not entitled to restoration 
of the 10 percent evaluation previously assigned and 
implementation of the discontinuance of benefits by the RO 
pursuant to the November 2002 rating decision was proper.  

A VA examination was then conducted in February 2003, and in 
a March 2003 rating decision following review of the 
examination report, the RO confirmed and continued the 
noncompensable evaluations assigned the veteran's bilateral 
lower extremity disorder.  

In connection with the claim for increase, a disability such 
as residuals of a femoral stress fracture does not have its 
own diagnostic code, so it is rated by analogy.  Governing 
regulation provides that when an unlisted condition is 
encountered it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20.  Therefore, the 
veteran's disabilities have been rated as analogous to 
malunion of the tibia and fibula and are currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under that 
Diagnostic Code, a 10 percent evaluation is for assignment 
when there is malunion of the tibia and fibula with slight 
knee or ankle disability.

When the evidence of record is considered under the laws and 
regulations set forth above, the Board is of the opinion that 
the benefits sought on appeal cannot be granted.  In this 
regard, when the findings of the February 2003 VA examination 
are compared to the previously considered records, the Board 
finds that the veteran is not entitled to a compensable 
evaluation for his bilateral lower extremity disorder.  The 
veteran's service medical records indicated that the veteran 
had severe stress fractures, which necessitated convalescent 
leave, restricted activities, and the use of crutches.  
Despite this treatment, the veteran was tender to palpation 
and still had a slight amount of pain occasionally.  
Conversely, the February 2003 VA examination noted that the 
veteran's activities were unrestricted and that he did not 
use a cane.  In fact, there was no tenderness over the femurs 
and no other pertinent symptomatology was noted on 
examination.  In fact, the examiner further commented that 
the veteran did not have stress fractures at the time of the 
examination and that his condition had changed for the better 
since January 2001.  Therefore, the Board finds that the 
requirements for increased (compensable) evaluations have not 
been met.  See also 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 
5252, 5253, 5255, 5260, 5261 (2003).

In summary, the preponderance of the evidence supports a 
finding that the reduction in this case was proper and that 
the veteran's service-connected disabilities do not warrant 
compensable evaluations.  Accordingly, the benefits sought on 
appeal must be denied.  




ORDER

Entitlement to a compensable evaluation for residuals of a 
stress fracture of the proximal one-third shaft of the right 
femur, to include restoration of a 10 percent evaluation is 
denied.

Entitlement to a compensable evaluation for residuals of a 
stress fracture of the proximal one-third shaft of the left 
femur, to include restoration of a 10 percent evaluation is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



